Exhibit 10.3 Execution Version SECOND LIEN CREDIT AGREEMENT BERRY PETROLEUM COMPANY and WELLS FARGO ENERGY CAPITAL, INC. as Administrative Agent, Co-Lead Arranger and Co-Bookrunner, THE ROYAL BANK OF SCOTLAND plc, as Syndication Agent, Co-Lead Arranger and Co-Bookrunner, CALYON NEW YORK BRANCH and SOCIETE GENERALE, as Co-Documentation Agents, Co-Lead Arrangers and Co-Bookrunners, UNIONBANCAL EQUITIES, INC., as Co-Lead Arranger and Co-Bookrunner and CERTAIN FINANCIAL INSTITUTIONS as Lenders April 24, SECOND LIEN TERM LOAN FACILITY OF UP TO $140,000,000 TABLE OF CONTENTS Page ARTICLE I - - Definitions and References 1 Section 1.1. Defined Terms 1 Section 1.2. Exhibits and Schedules; Additional Definitions 23 Section 1.3. Amendment of Defined Instruments 24 Section 1.4. References and Titles 24 Section 1.5. Calculations and Determinations 24 Section 1.6. Joint Preparation; Construction of Indemnities and Releases 24 ARTICLE II - - The Loans 25 Section 2.1. Commitments to Lend; Notes 25 Section 2.2. Borrowing Notice 25 Section 2.3. Continuations and Conversions of Loans 26 Section 2.4. Use of Proceeds 27 Section 2.5. Interest Rates and Fees 27 Section 2.6. Optional Prepayments 28 Section 2.7. Mandatory Termination of Commitments; Mandatory Prepayments; 28 Section 2.8. Intentionally Omitted 28 Section 2.9. Intentionally Omitted 28 Section 2.10. Intentionally Omitted 28 Section 2.11. Intentionally Omitted 28 Section 2.12. Intentionally Omitted 28 Section 2.13. Intentionally Omitted 28 Section 2.14. Intentionally Omitted 29 Section 2.15. Intentionally Omitted 29 Section 2.16. Intentionally Omitted 29 Section 2.17. Intentionally Omitted 29 Section 2.18. Obligations of Lenders Several 29 ARTICLE III - - Payments to Lenders 29 Section 3.1. General Procedures 29 Section 3.2. Increased Costs 30 Section 3.3. Illegality 31 Section 3.4. Funding Losses 31 Section 3.5. Taxes 32 Section 3.6. Alternative Rate of Interest 33 Section 3.7. Mitigation Obligations; Replacement of Lenders 34 ARTICLE IV - - Conditions Precedent to Lending 35 Section 4.1. Documents to be Delivered 35 Section 4.2. Intentionally Omitted 38 ARTICLE V - - Representations and Warranties 38 Section 5.1. No Default 39 Section 5.2. Organization and Good Standing 39 [Second Lien Credit Agreement] Section 5.3. Authorization 39 Section 5.4. No Conflicts or Consents 39 Section 5.5. Enforceable Obligations 39 Section 5.6. Initial Financial Statements 39 Section 5.7. Other Obligations and Restrictions 40 Section 5.8. Full Disclosure 40 Section 5.9. Litigation 40 Section 5.10. Labor Disputes and Acts of God 41 Section 5.11. ERISA Plans and Liabilities 41 Section 5.12. Environmental and Other Laws 41 Section 5.13. Names and Places of Business 42 Section 5.14. Borrower’s Subsidiaries 42 Section 5.15. Government Regulation 42 Section 5.16. Solvency 42 Section 5.17. Title to Properties; Licenses 42 Section 5.18. Leases and Contracts; Performance of Obligations 43 Section 5.19. Gas Imbalances, Prepayments 44 Section 5.20. Operation of Mineral Interests 44 Section 5.21. Regulation U 45 Section 5.22. Taxes; Tax Returns 45 Section 5.23. Security Documents 45 ARTICLE VI - - Affirmative Covenants of Borrower 45 Section 6.1. Payment and Performance 45 Section 6.2. Books, Financial Statements and Reports 45 Section 6.3. Other Information and Inspections 48 Section 6.4. Notice of Material Events and Change of Address 48 Section 6.5. Maintenance of Properties 49 Section 6.6. Maintenance of Existence and Qualifications 49 Section 6.7. Payment of Trade Liabilities, Taxes, etc 49 Section 6.8. Insurance 49 Section 6.9. Performance on Borrower’s Behalf 50 Section 6.10. Interest 50 Section 6.11. Compliance with Agreements and Law 50 Section 6.12. Environmental Matters; Environmental Reviews 51 Section 6.13. Evidence of Compliance 51 Section 6.14. Bank Accounts; Offset 51 Section 6.15. Guaranties of Borrower’s Subsidiaries 52 Section 6.16. Pledge of Stock of Foreign Subsidiaries 52 Section 6.17. Collateral 53 Section 6.18. Agreement to Deliver Security Documents 53 Section 6.19. Production Proceeds 54 Section 6.20. Mortgaged Property Covenants 54 Section 6.21. Intentionally Omitted 54 ARTICLE VII - - Negative Covenants of Borrower 54 Section 7.1. Indebtedness 54 [Second Lien Credit Agreement] ii Section 7.2. Limitation on Liens 55 Section 7.3. Hedging Contracts 56 Section 7.4. Limitation on Mergers, Issuances of Securities 58 Section 7.5. Limitation on Sales of Property 59 Section 7.6. Limitation on Dividends, Stock Repurchases and Subordinated Debt 59 Section 7.7. Limitation on Acquisitions, Investments; and New Businesses 60 Section 7.8. Limitation on Credit Extensions 60 Section 7.9. Transactions with Affiliates 60 Section 7.10. Prohibited Contracts 60 Section 7.11. Current Ratio 61 Section 7.12. Total Funded Debt to EBITDAX Ratio 61 Section 7.13. Senior Secured Debt to EBITDAX Ratio 62 Section 7.14. Asset Coverage Test 62 Section 7.15. Limitations on Layering, Etc. 62 ARTICLE VIII - - Events of Default and Remedies 63 Section 8.1. Events of Default 63 Section 8.2. Remedies 65 Section 8.3. Application of Proceeds After Acceleration 65 ARTICLE IX - - Administrative Agent 66 Section 9.1. Appointment and Authority 66 Section 9.2. Exculpation Provisions 66 Section 9.3. Reliance by Administrative Agent 67 Section 9.4. Non-Reliance on Administrative Agent and Other Lenders 67 Section 9.5. Rights as Lender 68 Section 9.6. Sharing of Set-Offs and Other Payments 68 Section 9.7. Investments 68 Section 9.8. Resignation of Administrative Agent 69 Section 9.9. Delegation of Duties 69 Section 9.10. No Other Duties, etc 69 Section 9.11. Administrative Agent May File Proofs of Claim 70 Section 9.12. Guaranty Matters 70 Section 9.13. Collateral Matters. 70 Section 9.14. Intercreditor Agreement 72 ARTICLE X - - Miscellaneous 72 Section 10.1. Waivers and Amendments; Acknowledgments 72 Section 10.2. Survival of Agreements; Cumulative Nature 74 Section 10.3. Notices; Effectiveness; Electronic Communication 74 Section 10.4. Payment of Expenses; Indemnity 75 Section 10.5. Successors and Assigns; Assignments 77 Section 10.6. Confidentiality 79 Section 10.7. Governing Law; Submission to Process 80 Section 10.8. Limitation on Interest 80 Section 10.9. Termination; Limited Survival 80 Section 10.10. Severability 81 [Second Lien Credit Agreement] iii Section 10.11. Counterparts; Fax 81 SECTION 10.12. WAIVER OF JURY TRIAL, PUNITIVE DAMAGES, ETC 81 Section 10.13. Controlling Agreement 81 Section 10.14. Disposition of Collateral 82 Section 10.15. USA Patriot Act Notice 82 [Second Lien Credit Agreement] iv Schedules and Exhibits: Schedule 1 -Lenders Schedule Schedule 2 -Insurance Schedule Schedule 3 -Security Schedule Schedule 4 -Post-Closing Obligations Schedule 5 -Addresses of Lenders for Notices Exhibit A -Promissory Note Exhibit B -Borrowing Notice Exhibit C -Continuation/Conversion Notice Exhibit D -Certificate Accompanying Financial Statements Exhibit E -Opinion of Counsel for Restricted Persons Exhibit F -Assignment and Assumption Agreement Exhibit G -Disclosure Letter [Second Lien Credit Agreement] v SECOND LIEN CREDIT AGREEMENT THIS SECOND LIEN CREDIT AGREEMENT is made as of April 24, 2009, by and among BERRY PETROLEUM COMPANY, a Delaware corporation (herein called “Borrower”), each lender that becomes a signatory hereto (individually, together with its successors and assigns, a “Lender”, and collectively, together with their respective successors and assigns, the “Lenders”), and WELLS FARGO ENERGY CAPITAL, INC., as administrative agent for the Lenders (in such capacity, together with its successors in such capacity pursuant to the terms hereof, the “Administrative Agent”). WHEREAS, Borrower, the lenders signatory thereto or later becoming bound thereby (including Wells Fargo Bank, National Association (“Wells Fargo”) and certain of the other lenders), and Wells Fargo, as administrative agent for such lenders and the issuer of letters of credit thereunder, are parties to that certain Amended and Restated Credit Agreement, dated as of July 15, 2008, as amended by the First Amendment to Amended and Restated Credit Agreement dated as of October 17, 2008, the Second Amendment to Amended and Restated Credit Agreement dated as of February 19, 2009, and the Third Amendment to the Amended and Restated Credit Agreement dated as of the date hereof (as so amended, amended and restated, supplemented or modified, the “First Lien Credit Agreement”); WHEREAS, Borrower has requested that the Lenders make available to it a second lien credit facility for the purposes set forth herein; and WHEREAS, the Lenders have agreed to provide the requested second lien credit facility to the Borrower on the terms, and subject to the conditions, set forth herein. ACCORDINGLY, in consideration of the mutual covenants and agreements herein contained, the parties hereto covenant and agree as follows: ARTICLE I -- Definitions and References Section 1.1. Defined Terms.As used in this Second Lien Credit Agreement, each of the following terms has the meaning given to such term in this Section 1.1 or in the sections and subsections referred to below: “Adjusted Base Rate” means, for any day, the Base Rate plus the Base Rate Margin for such day; provided that the Adjusted Base Rate charged by any Person shall never exceed the Highest Lawful
